Citation Nr: 0833103	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for actinic keratoses, 
including as due to exposure to Agent Orange.

2. Entitlement to service connection for left ear hearing 
loss.

3. Entitlement to a compensable rating for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for actinic keratoses 
and/or skin discoloration, denied service connection for left 
ear hearing loss, and denied a compensable rating for the 
service-connected right ear hearing loss.  

In July 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1. The veteran's service records establish that he served in 
Vietnam from August 1968 to July 1969; therefore exposure to 
Agent Orange is presumed.

2. The competent and probative evidence of record 
preponderates against a finding that the veteran's actinic 
keratoses is etiologically related to his active military 
service, including exposure to Agent Orange.

3. The preponderance of the evidence of record shows that the 
veteran's left ear hearing loss began many years after his 
active service and was not caused by any incident of service.

4. The veteran has hearing level I in the right ear; as left 
ear hearing loss is not service connected, he has hearing 
level I in that ear for rating purposes. 


CONCLUSIONS OF LAW

1. Actinic keratoses was not incurred in or aggravated by 
service, nor may it be presumed that actinic keratoses was 
incurred as a result of exposure to Agent Orange during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2. Left ear hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3. The criteria for a compensable rating for the veteran's 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.87, Diagnostic Code (DC) 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert.granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran, including 
the July 2008 RO letter, were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran January 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes the RO sent the veteran a 
letter in July 2008 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records, and he 
underwent VA examinations pertaining to each issue on appeal.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II. Service Connection for Actinic Keratoses

1. Factual Background

Service treatment records (STRs) show no report of or finding 
of actinic keratoses.

Treatment records from the veteran's private dermatologist, 
Dr. B., showed that in December 2003 the diagnosis was 
actinic keratoses of the forehead.  The veteran continued to 
receive treatment for actinic keratoses through January 2005.

Received from the veteran in December 2004 was his formal 
claim for service connection for actinic keratoses and skin 
discoloration.  He reported he was in Vietnam and was exposed 
to the hot sun daily, and all day.  He also reported he was 
exposed to Agent Orange where roads were cleared.

In a December 2004 letter, Dr. B. reported she first treated 
the veteran in December 2003 for lesions of his forehead and 
temples.  On December 2004, the veteran had a few scaly 
macules on his ears, cheeks, and nose, which were noted to be 
"clinically precancerous or actinic keratoses on the ears, 
nose, and cheeks".  Dr. B. indicated these were 
"precancerous lesions that formed several decades ago, 
likely, when he was in the sun in the service over in Asia."  
Dr. B. indicated that if one is not exposed to ultraviolet 
light, these do not form, and opined that there was a 
"strong connection to his service in the armed forces 
several decades ago".  

At a VA Agent Orange evaluation in January 2005, the veteran 
reported having actinic keratosis lesions on his face.  
Examination showed his skin was normal with no suspicious 
lesions.  

On VA examination in July 2005 the veteran reported that in 
2001 he first noted red, scaling lesions to his temples.  He 
reported it was an intermittent disease, and at that time 
there were no noted lesions.  Examination showed his forehead 
was scaling, which might indicate residuals from the actinic 
keratoses.  Examination of the total body surface area showed 
0 percent coverage of actinic keratoses.  There was no 
scarring or disfigurement noted from the actinic keratoses.  
The diagnoses included actinic keratoses.  The examiner 
indicated that prior to dictating the VA examination report, 
he spoke with the head dermatologist at the Dayton VAMC, and 
reviewed this case with him.  The examiner noted that it was 
the head dermatologist's opinion, as well as his own, that in 
regards to actinic keratoses, they could not resolve the 
issue of whether it was service-connected or not without 
resort to mere speculation.  

Included with the veteran's December 2005 notice of 
disagreement was a statement in which he indicated that his 
doctor advised him that actinic keratoses is a skin disorder 
that occurs at a young age (teens or early 20s), but that the 
effects did not show up until one is in his 40s or 50s.  He 
also reported that in service he wore a CVC helmet and bush 
hat, but not very often.  

In March 2006 the veteran testified at an RO hearing.  His 
representative indicated that the veteran was claiming his 
actinic keratoses were caused by exposure to the sun while in 
Vietnam.  He testified he had blotches on his forehead, nose, 
cheeks, temples, and where his hairline used to be.  He 
testified that Dr. B. issued an opinion linking his actinic 
keratoses to sun exposure in Vietnam.  He claimed that Dr. B. 
chose Vietnam as the period of time because he was red up to 
his hairline, and that meant the veteran had hair when the 
exposure happened, but that it did not show up until he was 
in his 40s or 50s.  He also indicated that Dr. B. had been to 
Vietnam two years prior and felt that was where the veteran 
was exposed.  He testified that prior to service he rode a 
motorcycle, but wore a helmet, and that prior to service his 
sun exposure was no more than any other person.  

A January 2007 biopsy of the left lower cheek showed squamous 
cell carcinoma in-situ arising in hypertrophic actinic 
keratosis with associated cutaneous horn.  

In July 2008 the veteran testified that he was not treated 
for actinic keratoses in service.  He testified he had an 
opinion from his private dermatologist, Dr. B., that actinic 
keratoses comes out years after exposure, and that his 
actinic keratoses was incurred in Vietnam, but did not show 
up until years later.

2. Analysis

The veteran contends that his actinic keratoses was caused by 
excessive exposure to the sun during his Vietnam service; he 
has alternatively contended that his actinic keratoses was 
caused by exposure to Agent Orange during his Vietnam 
service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The Secretary of Veterans Affairs (Secretary), under the 
authority of the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat. 11, and based on studies by the National Academy of 
Sciences (NAS), has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 
64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 
42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007).  Since the Secretary has not specifically 
found a linkage between actinic keratoses and any herbicide 
exposure, this condition cannot be presumed to be due to 
Agent Orange exposure.

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, as is the 
case here, direct service connection can be established if 
the record contains competent medical evidence of a current 
disease process with a relationship to exposure to an 
herbicide agent while in military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Combee at 1043-44.

A review of the veteran's claims file shows that his STRs do 
not contain any complaints or findings related to actinic 
keratoses, nor was such a disorder manifested within the 
first post- service year.

Private treatment records show that the veteran was diagnosed 
with actinic keratoses in 2003, and underwent treatment by a 
private dermatologist, Dr. B.  On VA examinations in January 
2005 and July 2005, the veteran reported having actinic 
keratoses, but no lesions were noted on the examinations.  In 
that regard, the Board recognizes that the Court has held 
that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the 
evidence fails to show chronicity of the claimed disorder at 
any time or where the evidence fails to show a nexus between 
the claimed disability and service many years before (as in 
this case), that holding would not be applicable.  The Board 
otherwise notes that, generally, the fact of a lapse of time 
between service separation in 1969 and initial findings some 
34 years later weighs against the veteran's claim. The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Also, evidence that does not support the claim is the VA 
examination.  On VA examination in July 2005, the examiner 
indicated it was the head dermatologist's opinion, as well as 
his own, that they could not resolve the issue of whether the 
veteran's actinic keratoses was service-connected or not 
without resort to mere speculation.  This is very probative 
evidence since these experts had the veteran's claims file 
for review.  The claims file contained all of the veteran's 
documentation during service, including in-service findings, 
or lack thereof, as well as post-service statements and 
medical reports.  Additionally, the physical examination 
conducted in July 2005 was very comprehensive and recorded 
all pertinent history regarding factors that affected the 
etiology of the current skin disorder.  For example, the VA 
examiner noted the in-service history as well as the post-
service exposure to sun, to include post-service work as a 
member of a grounds crew and outside management, and hobbies.  
All of these factors provided the most complete basis on 
which to render an opinion.  Thus, the opinions of these 
experts are of the highest probative value.   See Owens v. 
Brown, 7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so).   When all factors were considered, the 
examiners concluded that an etiology as to service 
involvement could not be reached without resort to 
speculation.  The law does not permit a grant of service 
connection to be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Bostain v. West, 
11 Vet. App. 124, 127-28 (1998). 
   
The Board notes that the veteran submitted a letter from his 
private dermatologist in support of his claim.  In a December 
2004 letter, Dr. B. opined that the veteran's actinic 
keratoses were precancerous lesions that formed several 
decades ago "likely, when he was in the sun in the service 
over in Asia."  Dr. B. also indicated that if one is not 
exposed to ultraviolet light, these do not form, and opined 
that there was a "strong connection to his service in the 
armed forces several decades ago".  The problem with Dr. 
B.'s opinion is that it did not account for all of the other 
ways in which the veteran was exposed to the sun.  That is, 
there is no mention of the exposure from the post-service 
work and hobbies.  Consequently, at best, this opinion is 
based on an inaccurate factual basis and is speculative. 
Thus, the Board does not find this opinion to be persuasive 
or probative on the question of whether the veteran's actinic 
keratoses is related to service.  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for a grant of service connection.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

And although the veteran has attempted to explain the 
rationale for the opinion - through his testimony and 
statements - such lay statements do not provide sufficient 
rationale for a medical professional's opinion.  However, 
that assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Full consideration has been given to the veteran's own 
assertions that his actinic keratoses were caused by sun 
exposure or Agent Orange exposure in service; however, the 
veteran is a layperson, and as such he has no competence to 
render a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  Here, if the veteran was exposed to the sun in 
service, and 35 years later had lesions on his face, he would 
certainly be competent to report the exposure and the 
symptoms.  Additionally, it is clear that confusion can 
result from the various opinions from different doctors.  
However, the Board does not believe that the probable 
etiology of a disorder such as actinic keratoses, is subject 
to lay diagnosis.  The Board finds no basis for concluding 
that a lay person would be capable of discerning the etiology 
of a disorder, in the absence of specialized training, which, 
in this case, the veteran has not established.  In this, and 
in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is also not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Based upon the lack of clinical evidence that the veteran had 
actinic keratoses in service, the remote onset of actinic 
keratoses, and the lack of persuasive and probative medical 
evidence of a nexus between any current skin disorder and 
service, the Board concludes that the veteran is not entitled 
to service connection.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for actinic 
keratoses, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection for Right Ear Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran contends that his left ear hearing loss was 
caused as a result of exposure to excessive noise during his 
active duty service, including gunfire, explosions, and 
military tanks.  He reported he was in combat, in the armored 
division, and that in April 1969 he sustained acoustic trauma 
from the backblast of a 106 recoilless.  The veteran's DD 
Form 214 shows that his military occupational specialty (MOS) 
was "Armor Intel Sp", and he received the Combat Infantryman 
Badge (CIB).  

Service connection has been in effect for right ear hearing 
loss since 1969, essentially based upon his service treatment 
records (STRs) which showed the veteran had high frequency 
hearing loss and ringing in his ears after firing a 
recoilless rifle.

STRs show no left ear hearing loss disability during the 
veteran's active military service.  The August 1969 
examination for separation shows the veteran's ears were 
clinically evaluated, and he had partial deafness in the 
right ear, while the left ear was normal.  Results of 
audiometric testing showed hearing thresholds in decibels of 
5, 10, 5, and 10, in the left ear, at 500, 1000, 2000, and 
4000 Hz, respectively.  

In March 1970, VA audiological testing did not show left ear 
hearing loss disability pursuant to VA standards.  38 C.F.R. 
§ 3.385.

The first medical evidence of left ear hearing loss was in 
July 2005, where VA audiological testing showed left ear 
hearing loss disability pursuant to VA standards.  38 C.F.R. 
§ 3.385.

On VA audiological examination in July 2005, the veteran 
reported sudden hearing loss in April 1969.  He reported 
acoustic trauma from the backblast of the 106 recoiless in 
April 1969.  He reported a history of excessive noise 
exposure in service; in recreation (motorcycles), and in his 
occupation (factory noise at General Motors [GM]).  He 
reported that for half of his career at GM he worked on the 
assembly line and the other half he had an office job.  He 
indicated they were required to wear hearing protection at 
all times when working on the line.  The diagnoses included 
mild to moderate high frequency sensorineural hearing loss in 
the left ear.  The VA audiologist opined that the veteran's 
left ear hearing loss was not due to military noise exposure, 
as STRs indicated normal hearing in that ear until April 1981 
(which was noted to be the "last dated evaluation found 
within the c-file").  The audiologist further opined that 
the veteran's left ear hearing loss was most likely due to 
non-military noise exposure.  

On a VA audiological examination in June 2006, the veteran 
reported essentially the same history as in July 2005, but 
added that his occupational noise exposure included mowing 
for a cemetery, for which he wore hearing protection.  The 
diagnosis was bilateral sensorineural hearing loss, worse on 
the right, from 3000 to 8000 Hertz.  It was noted that there 
had been no changes in the veteran's hearing since the last 
VA examination.

Based on the audiological evidence of record, it is clear 
that the veteran has a current disability due to left ear 
hearing loss, under 38 C.F.R. § 3.385.

With regard to noise exposure, VA has conceded that the 
veteran was exposed to acoustic trauma in service, noting the 
veteran's combat service, his receipt of the CIB, and his 
grant of service connection for right hearing loss and 
tinnitus due to noise exposure.  The veteran is certainly 
capable of providing history of exposure to excessive noise 
in service, and the Board, noting his service, accepts his 
account.  As discussed, a layperson is not qualified to opine 
on matters requiring medical knowledge, such as the diagnosis 
or cause of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

What is at issue here is whether the veteran's left ear 
hearing loss is related in any way to his active military 
service.  STRs show that the veteran had essentially normal 
hearing in his left ear upon discharge from service.  
Although he filed a claim in 1970 for hearing loss, he only 
mentioned his right ear problems at that time.  The first 
medical evidence of any left ear hearing loss was in July 
2005.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. 
§ 3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service."  Id. at 159.  
The Court explained that:

[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.

With regard to a medical link between the current left ear 
hearing loss disability and his exposure to noise in service, 
the Board notes that there is one medical opinion of record.  
In 2005, a VA audiologist opined that the veteran's left ear 
hearing loss was not due to military noise exposure, as STRs 
indicated normal hearing in that ear through April 1981 
(which was noted to be the "last dated evaluation found 
within the c-file").  The VA audiologist further opined that 
the veteran's left ear hearing loss was most likely due to 
non-military noise exposure.  There is no competent evidence 
to the contrary.  Thus, the Board concludes that the 
preponderance of the competent medical evidence of record is 
against establishing a link between the veteran's left ear 
hearing loss and exposure to noise in service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board acknowledges the veteran's assertions that he was 
exposed to excessive noise in service, which he claims caused 
his left ear hearing loss.  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, relating noise exposure in 
service to a current left ear hearing loss disability, 
especially with a lengthy gap in the medical record, requires 
opinion evidence from experts with medical training, and is 
not subject to lay diagnosis.  Espiritu, supra.

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge.  Therefore, 
the veteran is entitled to the application of 38 U.S.C.A. § 
1154(b).  Section 1154(b), applicable to combat veterans, 
only serves to lighten the evidentiary requirement for 
showing service incurrence of an injury or disease; it does 
not lighten the evidentiary requirements for proving a claim 
via competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Caluza v. Brown, 7 Vet. App. 
498, 507 (1995); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 
138 (1997) ("[s]ection 1154(b) provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition").  As discussed above, the most competent 
and probative medical evidence does not link current left ear 
hearing loss disability to service.  Thus, service connection 
must be denied.  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding a causal relationship between service and the 
veteran's current left ear hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)

IV. Compensable Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The criteria for evaluating hearing impairment provide for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  A rating 
for hearing loss is determined by a mechanical application of 
the rating schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345(1992).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet 
this criteria; thus his right ear hearing loss is to be rated 
by the usual method.

A July 2005 VA audiology examination and a June 2006 VA 
audiology examination both rendered results (average decibel 
thresholds for the four frequencies 1000, 2000, 3000, and 
4000, and speech discrimination scores) that convert to level 
I hearing in the right ear, under Table VI of 38 C.F.R. § 
4.85.

Since service connection has not been established for the 
veteran's left ear hearing loss, his left ear hearing loss is 
assigned a Roman Numeral designation of I for hearing 
impairment.  38 C.F.R. § 4.85(f), subject to the provisions 
of 38 C.F.R. §§ 3.383(a)(3).   Effective August 9, 2004, 38 
C.F.R. §  3.383(a)(3) provides that, where the evidence 
demonstrates  hearing impairment in one ear compensable to a 
degree of 10  percent or more as a result of service-
connected disability  and hearing impairment as a result of 
nonservice-connected  disability that meets the provisions of 
38 C.F.R. § 3.385 in  the other ear, compensation is payable 
as if both  disabilities were service-connected, provided the 
nonservice- connected disability is not the result of the 
veteran's own  willful misconduct. 

Considering the results of the July 2005 and June 2006 VA 
audiological examinations, and entering these hearing levels, 
I for the right ear and I for the left ear, into Table VII of 
38 C.F.R. § 4.85 indicates the bilateral hearing loss is 0 
percent (noncompensable) under Diagnostic Code 6100.  

In July 2008 the veteran testified at a Travel Board hearing 
that he could not wear a hearing aid in his right ear due 
because it made the ringing form his tinnitus even louder, 
and that he had sent the hearing aid back.  He testified he 
was not currently receiving any treatment for his right ear.  

VA treatment records show that the veteran was fitted for a 
hearing aid for his service-connected right ear only.  In 
that regard, the Board notes that VA hearing tests are done 
without hearing aids and the rating is intended to make a 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.85(a).

In sum, test results show the veteran's service-connected 
right ear hearing loss is non-compensable under the rating 
schedule criteria, Diagnostic Code 6100.

With regard to whether the veteran may be entitled to 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1), the Board notes that we do not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  There has been no evidence presented to 
show that his right ear hearing loss alone markedly 
interferes with employment, nor has there has been any report 
of his right ear hearing loss necessitating any 
hospitalization. Thus, it is not impractical to use the 
regular schedular rating standards in this case and referral 
for extraschedular consideration is not warranted.

The Board is sympathetic with the veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss; however, as noted above, in Lendenmann, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 0 percent for right ear hearing 
loss may not be granted.

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim for a compensable rating for the 
service-connected right ear hearing loss must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for actinic keratoses is denied.

Service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


